DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites a temperature measuring method and when the motion trajectory distance and/ or angle is determined to be within a setting range, the temperature measuring instrument is in the active state and the scanning calculation formula B is applied to determine the body temperature. Claim 7 recites “a scanning test is considered as tallying with conditions.” It is unclear what this phrase means and how this correlates to the determining whether formula B is applied to determine the body temperature.
Claim 8 is rejected for similar reasons.
Claim 9 is rejected for being dependent upon already rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0388031(Haber).
Regarding claim 1, Haber discloses a temperature measuring method capable of switching calculation based on displacement detection (see figure 8), comprising 
a temperature measuring instrument (Figure 1B, elements 112/110 are temperature sensors) and a displacement detecting unit for detecting a change of 5position of said temperature measuring instrument (see figure 8, step 250 discloses determining if the user is active or at rest, which inherently requires a determination of movement of the temperature sensor), 
when said displacement detecting unit feeds back that said temperature measuring instrument is under an inactive state (figure 8, element 254, when a determination that the user is at rest is made, a calibration is applied before measurement, step 254, thus the information that the user is at rest is fed back), a point calculation formula A is used to calculate and obtain a body temperature value (when it is determined that the user is at rest, a rest calibration is applied), 
when said displacement detecting unit feeds back that said temperature measuring instrument is 10under an active state (step 252, it is determined that the user is active), said body temperature value is calculated and obtained by using a scanning calculation formula B (when it is determined that the user is in an active mode, the active calibration mode is applied to the temperature measurement).  
Regarding claim 3, Haber discloses 15the temperature measuring method according to claim 1, and further discloses wherein said temperature measuring instrument includes an arithmetic unit (element 166 is a processor), said point calculation formula A and said scanning calculation formula B being arithmetic formulas stored in said arithmetic unit respectively (see paragraph [0081] discloses that element 166 processes and stores the data, and thus inherently stores formulas A and B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of US 2015/0035680 (Li).
Regarding claim 2, Haber discloses the temperature measuring method according to claim 1, but does not disclose that said displacement detecting unit is disposed in said temperature measuring instrument.  
Li discloses a conventional temperature measuring instrument (Figure 1, element 102) where the displacement detecting unit is disposed in said temperature measuring instrument (see paragraph [0082] discloses that the sensor device element 102 can include two more sensors, and further discloses a temperature sensor and a accelerometer/gyroscope which measures motion and temperature, see paragraph [0081]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Haber such that the displacement sensor is together with the temperature sensor as disclosed by Li, in order to increase accuracy in determining when the user is active/resting and determining the corresponding temperature. This will increase accuracy in the temperature measurement as the appropriate calibration measurement will be applied to the appropriate mode (rest vs. active).  
Regarding claim 4, Haber discloses the temperature measuring method according to claim 1, during measuring a temperature, said infrared temperature measuring unit obtaining an infrared signal C, said infrared signal C being combined with said point calculation formula A to obtain a body temperature value D1 when said displacement detecting 5unit feeds back that said temperature measuring instrument is under said inactive state (figure 8, element 254, when a determination that the user is at rest is made, a calibration is applied before temperature measurement, step 254, thus the information that the user is at rest is fed back to the temperature measurement), 
said infrared signal C being combined with said scanning calculation formula B to obtain a body temperature value D2 when said displacement detecting unit feeds back that said temperature measuring instrument is 10under said active state (step 252, it is determined that the user is active, the active calibration mode is applied to the temperature measurement).  
Haber further discloses that the temperature sensors are resisters, thermistors, thermocouples, or any other suitable configuration for temperature sensing (see paragraph [0080]).
Haber does not disclose wherein said 20temperature measuring instrument includes an infrared temperature measuring unit.
Li teaches that a conventional temperature measuring instrument includes and infrared temperature measuring unit (see paragraph [0069]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Haber with the inventio as disclosed Li, as it would merely result in a simple substitution of one known element (generic temperature sensor for Haber) for another (infrared temperature sensor of Li) to yield predictable results.
Regarding claim 5, Haber discloses the temperature measuring method according to claim 1, but does not disclose that said displacement detecting unit includes a linear transducer and/or an angular velocity transducer.
Li discloses a conventional displacement detecting unit including a linear transducer and/or an angular velocity transducer (see paragraph [0081] discloses an accelerometer/gyroscope which measures motion/position and includes an angular velocity transducer or linear transducer).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Haber, with the conventional accelerometer/gyroscope of Li as it would merely result in a simple substitution of one known element (generic detector for determining active/rest state) for another (gyroscope/accelerometer with a linear transducer and or angular velocity transducer).
Regarding claim 6, Haber discloses the temperature measuring method according to claim 1, but does not disclose that said 15displacement detecting unit includes an acceleration transducer and/or a gyroscope. 
Li discloses a conventional displacement detecting unit that includes an accelerometer and/or a gyroscope (see paragraph [0081]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Haber, with the conventional accelerometer/gyroscope of Li as it would merely result in a simple substitution of one known element (generic detector for determining active/rest state) for another (gyroscope/accelerometer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896